
	
		II
		112th CONGRESS
		2d Session
		S. 3385
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Baucus (for himself,
			 Mr. Bingaman, Mr. Tester, Mr.
			 Harkin, Mr. Udall of New
			 Mexico, Ms. Klobuchar,
			 Mr. Franken, Mr. Johnson of South Dakota, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to use
		  designated funding to pay for construction of authorized rural water projects,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Authorized Rural Water Projects
			 Completion Act.
		2.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Reclamation Rural Water Construction Fund
			 established by section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Reclamation
			 rural water construction fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Reclamation Rural Water Construction Fund, consisting of—
				(1)such amounts as
			 are deposited in the Fund under subsection (b); and
				(2)any interest
			 earned on investment of amounts in the Fund under subsection (d).
				(b)Deposits to
			 fund
				(1)In
			 generalFor each of fiscal years 2013 through 2029, the Secretary
			 of the Treasury shall deposit in the Fund $80,000,000 of the revenues that
			 would otherwise be deposited for the fiscal year in the reclamation fund
			 established by the first section of the Act of June 17, 1902 (32 Stat. 388,
			 chapter 1093).
				(2)Availability of
			 amountsAmounts deposited in the Fund under paragraph (1)
			 shall—
					(A)be made available
			 in accordance with this section, without further appropriation; and
					(B)be in addition to
			 amounts appropriated for such purposes under any other provision of law.
					(3)LimitationNotwithstanding
			 paragraphs (1) and (2), no amounts may be deposited in, or made available from,
			 the Fund under those paragraphs if the transfer or availability of the amounts
			 would increase the deficit.
				(c)Expenditures
			 from fund
				(1)In
			 general
					(A)ExpendituresSubject
			 to subparagraph (B), for each of fiscal years 2013 through 2034, the Secretary
			 may expend from the Fund not more than the sum of—
						(i)$80,000,000;
			 and
						(ii)the amount of
			 interest accrued in the Fund for the fiscal year in which the expenditures are
			 made.
						(B)Additional
			 expendituresNotwithstanding subparagraph (A), the Secretary may
			 expend more than $80,000,000 for any fiscal year listed in subparagraph (A) if
			 such amounts are available in the Fund due to expenditures not reaching
			 $80,000,000 in 1 or more prior fiscal years.
					(2)Use
					(A)In
			 generalSubject to subparagraph (B), the Secretary may use
			 amounts from the Fund to complete construction of rural water projects—
						(i)authorized to be
			 carried out by the Secretary on or before the date of enactment of this Act;
			 or
						(ii)for
			 which—
							(I)pursuant to
			 section 106(e) of Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)), the
			 Secretary has completed a feasibility report by September 30, 2012, that
			 recommends the construction of a rural water project; and
							(II)an Act of
			 Congress after the date of enactment of this Act has authorized the
			 construction of the project.
							(B)LimitationThe
			 Secretary may not use amounts from the Fund to pay for any operation and
			 maintenance costs of an authorized rural water project.
					(3)ConditionsThe
			 Secretary shall not expend any amounts from the Fund until the date on which
			 the Secretary develops—
					(A)programmatic
			 goals to carry out this section that—
						(i)would enable the
			 completion of construction of the authorized rural water projects as
			 expeditiously as possible; and
						(ii)reflect—
							(I)the goals and
			 priorities identified in the laws authorizing the authorized rural water
			 projects; and
							(II)the goals of the
			 Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and
							(B)funding
			 prioritization criteria to serve as a formula for distributing funds under this
			 section that take into account—
						(i)an
			 evaluation of the urgent and compelling need for potable water supplies in the
			 affected rural and tribal communities;
						(ii)the status of
			 the current stages of completion of the authorized rural water project;
						(iii)the financial
			 needs of the affected rural and tribal communities;
						(iv)the potential
			 economic benefits of the expenditures on job creation and general economic
			 development in the affected rural and tribal communities;
						(v)the
			 ability of the authorized rural water project to address regional and watershed
			 level water supply needs;
						(vi)the ability of
			 the authorized rural water project—
							(I)to minimize water
			 and energy consumption; and
							(II)to encourage the
			 development of renewable energy resources, such as wind, solar, and hydropower
			 elements;
							(vii)the need for
			 the authorized rural water project to address—
							(I)the needs of
			 Indian tribes and members of Indian tribes; and
							(II)other community
			 needs or interests; and
							(viii)such other
			 factors as the Secretary determines to be appropriate to prioritize the use of
			 available funds.
						(d)Investments of
			 amounts
				(1)In
			 generalThe Secretary shall invest such portion of the Fund as is
			 not, in the judgment of the Secretary, required to meet current
			 withdrawals.
				(2)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
				(e)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(f)TerminationOn September 30, 2034—
				(1)the Fund shall
			 terminate; and
				(2)the unexpended
			 and unobligated balance of the Fund shall be transferred to the reclamation
			 fund established by the first section of the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093).
				
